Harvey, J.
(dissenting): Defendant’s motion is not, by its .terms, a motion for a new trial. In the court below and in this court they have urged it as a motion for judgment notwithstanding the verdict, and have insisted that it is not a motion for a new trial. In this suit the jury served only in an advisory capacity. The case was tried to the court. Correctly construed, the motion filed by defendants amounted to a request that the court make findings of fact in favor of, and render judgment for, defendants. I cannot *80consent to treating it as a motion for new trial over the protest of, both the appellants and the appellee, and as it was never so treated in the trial court. Appellants argue that this court can examine the evidence to see whether there is any evidence to sustain the findings of fact and the judgment without a motion for a new trial. In this they are mistaken. In Kinear v. Guthrie, 113 Kan. 692, it was held:
"Before a claim that the findings and vefdict of the jury are not supported by the evidence can be reviewed on appeal, a motion for a new trial based on that ground must have been presented to the trial court and determined.”
In the opinion it is said that this rule has been announced so often that authorities to support it are not necessary, and such has been the uniform rule in this court. (Huber v. Claudel, 71 Kan. 441, 80 Pac. 960; Brubaker v. Brubaker, 74 Kan. 220, 86 Pac. 455; Darling v. Railway Co., 76 Kan. 893, 94 Pac. 202; Heinze v. Light Co., 81 Kan. 261, 105 Pac. 527.)